NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 21 July 2021. As directed by the amendment: Claims 1, 9, 13, 14, and 15 have been amended, Claims 2-4, 7, 8, and 17 have been cancelled, and Claims 21 has been added. Claims 14-16 and 18-20 were previously withdrawn due to a Restriction Requirement but have been CANCELLED in the Examiner’s amendment below. Thus, Claims 1, 5, 6, 9-13 and 21 are presently pending in this application.




	
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Donald Raymond on 18 February 2022.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
In Claim 1, in Line 11, replace “of the subject;”  with  “of the subject comprising an 
image data type;”
In Claim 1, in Line 13, replace “treatment for”  with  “treatment plan for”
In Claim 1, in Line 34, replace “data of the type”  with  “data of the image data type”
In Claim 1, in Line 37, replace “the same type”  with  “the same image data type”
In Claim 10, in Line 2, replace “the defined target”  with  “the defined arrhythmia target”
In Claim 10, in Line 3, replace “DICOM complaint”  with “DICOM compliant”
In Claim 12, in Line 3, replace “and target”  with  “and arrhythmia target”
In Claim 13, in Lines 5-6, replace “coordinating the movement”  with  “coordinating 
movement” 

Claims 14, 15, 16, 18, 19, and 20 are CANCELLED. 

Reasons for Allowance
Claims 1, 5, 6, 9-13, and 21 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
The Applicant’s amendments to Claims 1, 9, and 13 and the Applicant’s arguments as filed in the RCE filed on 21 July 2021 have been fully considered, and the Examiner agrees that these amendments would overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections and 35 USC 103 rejections of Claims 1, 5, and 6-13 as made in the Final Rejection Office Action mailed 22 February 2021. The Examiner agrees with the Applicant’s specific arguments (Pages 8-10 of Response) that none of the previously cited references, particularly the Sumanaweera et al. and Rudy references, do not disclose or teach the newly added limitations to Claim 1. Therefore, the 35 USC 112(b)/pre-AIA  second paragraph rejections and 35 USC 103 rejections have been withdrawn, and Claim 1 is allowed. Claims 5, 6, 9-13, and 21 depend from and thus further limit Claim 1, and therefore are also allowed. It is noted that the limitations “means for imaging a heart of the subject and identifying an arrythmia” and “means for treating an arrythmia” in Claims 1, 6, and 13 have been interpreted under 35 USC 112(f) /pre-AIA  sixth paragraph, as described in detail in the Final Rejection Office Action mailed 22 February 2021 The Examiner’s amendments made above corrects potential antecedent basis issues and other informalities in Claims 1, 10, 12, and 13. Previously withdrawn Claims 14, 15, 16, 18, 19, and 20 have been cancelled. Therefore, Claims 1, 5, 6, 9-13, and 21 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                         
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792